 Case 3:20-cv-00132-GMG Document 11 Filed 10/06/20 Page 1 of 2 PageID #: 45




                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                  MARTINSBURG


SUSANNAH KARATZIAS,

               Plaintiff,


v.                                                   CIVIL ACTION NO.: 3:20-CV-132
                                                     (GROH)

KRISTINA NEUMILLER,

               Defendant.



                ORDER ADOPTING REPORT AND RECOMMENDATION

         Now before the Court is a Report and Recommendation (“R&R”) of United States

Magistrate Judge Robert W. Trumble. Pursuant to 28 U.S.C. § 1915(e)(2)(B), this action

was referred to Magistrate Judge Trumble for submission of a proposed R&R. Magistrate

Judge Trumble issued his R&R [ECF No. 7] on September 10, 2020. Therein, Magistrate

Judge Trumble recommends that the Plaintiff’s Complaint [ECF No. 1] be dismissed

without prejudice because this Court is not an appropriate venue for this civil action.

         Pursuant to 28 U.S.C. § 636(b)(1)(C), this Court must conduct a de novo review of

the magistrate judge’s findings where objection is made. However, the Court is not

required to review, under a de novo or any other standard, the factual or legal conclusions

of the magistrate judge to which no objection is made. Thomas v. Arn, 474 U.S. 140, 150

(1985). Failure to file timely objections constitutes a waiver of de novo review and of a

party’s right to appeal this Court’s Order. 28.U.S.C. § 636(b)(1); Snyder v. Ridenour, 889

F.2d 1363, 1366 (4th Cir. 1989); United States v. Schronce, 727 F.2d 91, 94 (4th Cir.

1984).
    Case 3:20-cv-00132-GMG Document 11 Filed 10/06/20 Page 2 of 2 PageID #: 46




        Objections to Magistrate Judge Trumble’s R&R were due within fourteen plus three

days of service. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b). The R&R was mailed to

the Plaintiff by certified mail on September 10, 2020. 1 ECF No. 7. Accordingly, this Court

reviews the R&R for clear error.

        Upon careful review and thoughtful consideration, it is the opinion of this Court that

Magistrate Judge Trumble’s R&R [ECF No. 7] should be, and is hereby, ORDERED

ADOPTED for the reasons more fully stated therein. Therefore, the Plaintiff’s Complaint

[ECF No. 1] is DISMISSED WITHOUT PREJUDICE. The Plaintiff’s [ECF No. 4] Motion

to Proceed in forma pauperis is DENIED AS MOOT.

        This matter is ORDERED STRICKEN from the Court’s active docket. The Clerk

of Court is DIRECTED to retain a copy of this Order in the event the pro se Plaintiff

contacts the Clerk’s office about this matter in the future.

        DATED: October 6, 2020




1       The R&R was returned to the Clerk’s Office undeliverable and marked “Vacant/Unable to Forward.”
ECF No. 10. Accordingly, the Court construes the Plaintiff’s failure to maintain a valid address with the
Clerk’s Office as abandoning this civil action and a failure to prosecute, which serves as a separate and
independent basis for dismissal.
